                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                      SOUTHEASTERN DMSION

    BRANDON NICHOLAS BARNETT,                            )
                                                         )
             Plaintiff,                                  )
                                                         )
       V.                                                )        No. l:19-CV-102 PLC
                                                         )
    SHONNA YOUNG, et al.,                                )
                                                         )
             Defendants.                                 )
                                                         )

                                      MEMORANDUM AND ORDER

            Plaintiff has filed a notice of appeal but has failed to pay the statutory filing fee.

Consequently, the Court will order plaintiff to pay the full $505 filing fee. Additionally, the Court

notes that plaintiff may not proceed in forma pauperis on appeal, because he has incurred more than

three "strikes" pursuant to 28 U.S.C. § 1915(g). 1 Plaintiffs assertions of a "fungal infection" on his

feet in 2018 does not qualify as imminent danger at the time of the filing of the complaint such that

he should be exempted from the three strikes provision of the statute.

            Accordingly.

            IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on appeal

[Doc. #9] is DENIED.

            IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

plaintiff shall pay to this Court the full $505 fee for filing an appeal. Plaintiff is instructed to make

his remittance payable to "Clerk, United States District Court," and to include upon it: (1) his

name; (2) his prison registration number; (3) the case number; and (4) that the remittance is for the


1
  See Barnett v. 5th Judicial Circuit Court Buchanan County, et al., No. 5:l l-cv-6031-DW (W.D. Mo. May 18, 20ll)
(summary dismissal for failure to state a claim upon which relief may be granted), Barnett v. Buchanan County,
Missouri, et al., No. 5: 15-cv-6044-DW (W.D. Mo. May 8, 2015) (same), andBarnettv. Hinton, et al., No. 5:18-cv-
6115-HFS (W.D. Mo. Nov. 5, 2018) (summary dismissal on resjudicata grounds).
appeal of the instant action.

       IT IS FURTHER ORDERED that plaintiff shall file any future document or pleadings in

connection with his appeal directly with the United States Court of Appeals for the Eighth Circuit.
                        .a
       Dated this /Pday of September, 2019.



                                                           .ROSS
                                                        TED STATES DISTRICT JUDGE




                                                 -2-
